DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 2, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 – 10 and 14 – 15 are pending.  Claims 11 – 13 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 – 10 and 14 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounting portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if applicant is intending to claim the mounting member or if a new limitation is being introduced.  For the purpose of examination, the limitation will be 
Claims 2 – 10 and 14 – 15 are further rejected as being dependents on rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 4 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Motors Corporation (JPS59 60055 U) as cited by Applicant and herein referred to as “MMC”).
Regarding Independent Claim 1, MMC teaches a wiper arm assembly for a vehicle windscreen wiper system (Fig. 3), the wiper arm assembly (Fig. 3) including: a wiper arm (wiper body, 12; Fig. 3) configured to support a wiper blade (Fig. 3), a mounting member (11) configured to be secured to a wiper shaft (Fig. 3), the wiper arm (12) being pivotally connected to the mounting portion (11, via 13; Fig. 3),  a spring member (spring, 15) including a first spring end portion (Annotated Fig. 3) operatively connected to the wiper arm (12) and a second spring end portion (Annotated Fig. 3) operatively connected to the mounting member (11, via 14), the spring member (15) being configured to apply a biasing force to the wiper arm (12) such that, in use, a wiper blade  supported by the wiper arm  (12) is urged against a vehicle windscreen (Claim 1),  a force adjusting device (16;  Fig. 3)  configured to adjust the biasing force applied by the spring member (15) to the wiper arm (12), wherein the force adjusting device (16) includes an actuating member (17) to which is connected the first spring end portion (Annotated Fig. 3) of the spring member (15), the actuating member (17) being movably mounted on the wiper arm (12) between a first adjusting position (Annotated Fig. 3) and a second adjusting position (Annotated Fig. 3), and being configured to displace the first spring end portion (Annotated Fig. 3) between a first spring position (Annotated Fig. 3) in which the spring member applies a first biasing force to the wiper arm (12) and a second spring position (Annotated Fig. 3) in which the spring member (15) applies a second biasing force 

    PNG
    media_image1.png
    478
    1031
    media_image1.png
    Greyscale

Regarding Claim 2, MMC teaches the wiper arm assembly (Fig. 3) wherein the second spring position (Annotated Fig. 3) is farther from the mounting portion (11) than the first spring position (Annotated Fig. 3).  
Regarding Claim 4, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) is slidably mounted on the wiper arm (12; Fig. 3).  
Regarding Claim 5, MMC teaches the wiper arm assembly (Fig. 3) wherein the force adjusting device (Fig. 3) includes at least one guiding member (16b) provided on the wiper arm (12) and configured to guide the actuating member (17) during displacements of the actuating member (17) between the first and second adjusting positions (Annotated Fig. 3).  
Regarding Claim 6, MMC teaches the wiper arm assembly (Fig. 3) wherein the at least one guiding member (16b) includes at least one guiding slot (Annotated Fig. 3 below) provided on the wiper arm (12)  and configured to guide the actuating member (17) during displacements of the actuating member (17) between the first and second adjusting positions (Annotated Fig. 
    PNG
    media_image2.png
    483
    755
    media_image2.png
    Greyscale

Regarding Claim 7, MMC teaches the wiper arm assembly (Fig. 3) wherein the at least one guiding slot (Annotated Fig. 3) includes a first abutting surface (Annotated Fig. 3) on which the actuating member (17) abuts when the actuating member (17) is in the first adjusting position (Annotated Fig. 3), and a second abutting surface (Annotated Fig. 3) on which the actuating member abuts when the actuating member (17)  is in the second adjusting position (Annotated Fig. 3).  
Regarding Claim 8, MMC teaches the wiper arm assembly (Fig. 3) wherein the at least one guiding slot (Annotated Fig. 3) includes an 4elongated guiding portion (Annotated Fig. 3) defining the first abutting surface (Annotated Fig. 3), and a retaining portion (Annotated Fig. 3) defining the second abutting surface (Annotated Fig. 3).  
Regarding Claim 9, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) includes an attachment portion (Annotated Fig. 3) on which is attached the first spring end portion (Annotated Fig. 3), the attachment portion (Annotated Fig. 3) being engaged in the at least one guiding member (Annotated Fig. 3).  

    PNG
    media_image3.png
    428
    773
    media_image3.png
    Greyscale

Regarding Claim 10, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) includes at least one handling portion (17b) located outside the wiper arm (12) and configured to be handled by a user (Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  3 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Motors Corporation (JPS59 60055 U) as cited by Applicant and herein referred to as “MMC”) and Bonroy (DE 10 2012 206957 A1) as cited by Applicant.
Regarding Claim 3, MMC teaches the wiper arm assembly (Fig. 3) wherein the wiper arm (12) includes a lower portion (Annotated Fig. 3) configured to be oriented towards the vehicle windscreen.
MMC does not teach the second spring position being closer to the lower portion of the wiper arm than the first spring position.  
Bonroy, however, teaches the second spring position (20b) being closer to the lower portion of the wiper arm (10b) than the first spring position (28b; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include the second spring position being closer to the lower portion of the wiper arm than the first spring position, as taught by Bonroy, to provide an assembly where different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
Regarding Claim 14, MMC teaches all of the elements of claim 1 as discussed above.  
MMC does not explicitly teach a wiper blade secured to the wiper arm.  
Bonroy, however, explicitly teaches a wiper blade secured to the wiper arm (Paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include a wiper blade secured to the wiper arm, as taught by Bonroy, to provide an assembly where different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
Regarding Claim 15, MMC, as modified, teaches all of the elements of claim 14 as discussed above.  
MMC does not explicitly teach the wiper arm assembly further comprising a driving system comprising a wiper shaft and a driving device configured to rotatably drive the wiper shaft reciprocally in 
Bonroy, however, teaches he wiper arm assembly further comprising a driving system (Paragraph [0018]) comprising a wiper shaft (wiper drive shaft, 38a) and a driving device (motor; Paragraph [0018]) configured to rotatably drive the wiper shaft (Paragraph [0018]) reciprocally in two opposite directions so as to rotatably reciprocally drive the wiper arm (10a) between two opposite extreme positions (Paragraph [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include a driving system comprising a wiper shaft and a driving device configured to rotatably drive the wiper shaft reciprocally in two opposite directions so as to rotatably reciprocally drive the wiper arm between two opposite extreme positions, as taught by Bonroy, to provide an assembly where the drive system can effectively apply different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  JP 2008 030601 (A) to Manabu teaches a wiper arm provided with a mechanism capable of easily adjusting spring force (pressing force of wiper arm) of a pressing spring without disassembling the wiper arm in the wiper arm provided with the pressing spring for generating pressing force to a surface to be wiped of a wiper blade.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723